Robinson, J.,
delivered the opinion of the Court.
We agree with the counsel for the appellants, that a decree or judgment against an- administrator is not binding on the *151heirs-at-law. It is equally true, that “ chancery follows the law, and, acting in obedience to the Statute, the plea of limitations is as available in equity, as at law, in relation to the same subject-matter,” and that “wherever the Legislature has limited a period for law proceedings, equity will, in analogous cases, consider the equitable rights as bound by the same limitation.” Knight vs. Brawner, 14 Md., 7; Elmendorf vs. Taylor, 10 Wheat., 173. While denying their application to the case before us, we do not understand the appellee as questioning these well established rules.
In the former appeal, 31 Md., 72, it was decided — first, that the complainant was not entitled to a specific execution of the alleged agreement, for the purchase of the real estate mentioned in the bill of the complainant, the same not being in writing as required by the Statute of Frauds; secondly, that he was not entitled to relief on the ground of a resulting or constructive trust in the property, under the eighth section of the Statute.
“ It remains to be considered,” say the Court, “ whether, under the pleadings and proofs in the cause, the appellant is entitled to any and what relief in a Court of Equity? A specific execution of the alleged agreement being denied, the question is, whether the bill should be retained for the purpose of awarding compensation for the purchase money paid and advanced by him?”
Inasmuch as the specific execution of the alleged agreement for the purchase of the property, could not be enforced because of the Statute of Frauds,.and it was doubtful whether the appellee could recover in an action at law, the money paid and advanced under the same, it was held by this Court, after a careful review of the authorities, that he Avas entitled to a decree for compensation for the money thus furnished to Drummond, such relief being incidental to other relief sought by the bill.
The Court further say, “ Avhile in our opinion the proof is perfectly clear and conclusive, that a portion of the cash *152payment made to the executors was furnished by him, and that the amount so furnished exceeded $3,000, there is an absence of satisfactory evidence in regard to the precise amount thereof, and it will be necessary to refer the case to the auditor, so that an account thereof may be stated upon the proof now in the cause, and other proof to be taken under the Court’s order for that purpose; and for the amount so ascertained with interest' thereon, the appellant will be entitled to a decree as against the personal representative of Levin J. Drummond, deceased; and in default of payment thereof out of the personal estate of Levin J. Drummond, he will be entitled as a general creditor, by proper proceedings for that purpose, to enforce its payment out of the real estate of said Drummond in the same manuer as any general creditor might do.”
The cause was remanded, and additional proof taken, and on the 28th October, 1870, a decree was passed by the Court below, in favor of the appellee for the sum of $5,790.56 as against the administrators of Drummond, to be paid by them in due course of administration, and the bill dismissed against the widow and heirs-at-law.
In the meantime, the personal assets of Drummond being insufficient to pay his debts, the real estate was sold under a vendor’s lien, and the appellee filed a petition in that proceeding praying that the balance due on the decree, after applying thereto the dividend from the personal estate, might be paid out of the proceeds arising from the sale of the real estate.
To this petition the appellants filed separate answers denying any indebtedness from Drummond to Green, and at the same time plead the Statute of Limitations as a bar to the claim of the appellee. Now, if his claim rested on the decree of the Court below, the appellants might very well contend that, being against the administrators of Drummond, it was not binding on his heirs-at-law. The right, however, to compensation for the money paid on account of the purchase of *153the property, docs not rest upon this decree, but upon the decision of this Court iii the former appeal, in which it was decided that, although Green was not entitled to a specific execution of the alleged agreement because of the Statute of Frauds, yet he was entitled under the bill and as incident to other relief sought, to a decree of compensation for the money paid and expended by him in the purchase of the property. If the proof in the case had been sufficient to establish the precise amount so paid, instead of remanding the cause, this Court would have decreed the payment of the same, and it will hardly be contended that such a decree would not have bound the lieirs-at-law who were parties to the proceeding. If such a decree had been passed and filed by the appellee in the sale of the real estate, under the vendor's lion, the heirs-at-law could neither have claimed the right to compensation thus established by it, nor the amount so ascertained. If so, the decision is equally binding, so far as the right of the appellee to claim compensation is concerned, for it expressly says, the “ authorities sufficiently establish the jurisdiction and power of a Court of Equity to grant relief to the appellant in the present case by decreeing compensation,” and the cause was remanded to the auditor for the sole purpose of ascertaining from the proof then in the cause, and such additional proof as might be taken, the precise sum to which the appellee was entitled.
If it be conceded, then, that the claim of the appellee, whether legal or equitable, comes within the operation of the Statute of Limitations, and that it differs from the equitable claim of the wife in Bowie vs. Stonestreet, et al., 6 Md., 418, which could not be enforced by an action at law in the life time of the husband, we are of opinion that the decision of this Court in the former appeal, to which the heirs-at-law were parties, is binding on them, and, therefore, takes the claim out of the operation of the Statute of Limitations.
The remaining question to be considered is as to the precise sum to which the appellee is entitled. We are aware of *154the importance of this case to all the parties interested, and have carefully examined the proof in the old record and the additional proof taken by the auditor, and are of the opinion that there is no error in the decree of the 28th of October in this respect. We think it fully establishes the sum decreed to be due. For these reasons, the decree below will be affirmed.
(Decided 14th February, 1872.)

Decree affirmed.